ORDER
PER CURIAM.
The order of Superior Court affirming the appellant’s conviction for third degree murder is affirmed. While the killing was unintentional there was plainly sufficient evidence to show that the appellant “consciously disregarded an unjustified and extremely high risk that his actions might cause death or serious bodily harm.” Commonwealth v. Young, 494 Pa. 224, 228, 431 A.2d 230, 232 (1981). See also Commonwealth v. Drum, 58 Pa. 9, 15 (1868) (malice exists “where there is wickedness of disposition, hardness of heart, cruelty, recklessness of consequences, and a mind regardless of social duty ... ”).